Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Belinda Lee (Reg. 46,863) on March 11, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows: 
A display device, comprising: 
a substrate having a first display region and a second display region adjacent to the first display region; 
a plurality of passive pixels located on the first display region; 
a plurality of active pixels located on the second display region; 

an optical module, a position of the optical module is corresponding to the first display region;
a first trace disposed on the substrate; and 
a second trace disposed on the substrate, 
wherein each of the passive pixels includes a first light-emitting diode, and the first trace is electrically connected to the first light-emitting diode and the driving circuit, and 
each of the active pixels includes an active element and a second light-emitting diode, the second trace is electrically connected to the active element and the driving circuit, and the active element is electrically connected to the second light-emitting diode.

Claim 3 has been cancelled.

Allowable Subject Matter
Claims 1, 4-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1 and 4-9, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the combination of limitations of “…a plurality of passive pixels located on the first display region; a plurality of active pixels located on the second display region; an optical module, a position of the optical module is corresponding to the first display region; a first trace disposed on the substrate; and a second trace disposed on the substrate, wherein each of the passive pixels includes a first light-emitting diode, and the first trace is electrically connected to the first light-emitting diode and the driving circuit, and each of the active pixels includes an active element and a second light-emitting diode, the second trace is electrically connected to the active 
Re claims 10 and 12-19, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the combination of limitations of “…Application No.: 16/361,236an optical module, a position of the optical module corresponding to the first display region…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898